DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed and also “as amended” should be removed


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 March 2020 was filed on the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “the position of the metal object in relation to the user device and to the transmitter antenna or the absence of an interfering metal object” is unclear. In particular, “an interfering metal object” is unclear because it is not clear if “an interfering metal object” is the same as the metal object or a different metal object.
Regarding Claims 2 and 8, the limitation "the charging apparatus" is recited on line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 6, the limitation "the quality factor threshold of the transmitter antenna" is unclear.  This limitation is unclear because “a predetermined quality factor threshold of the transmitter antenna” is recited in Claim 1, so it is not clear if "the quality factor threshold of the transmitter antenna" is the same or different from “a predetermined quality factor threshold of the transmitter antenna”.
Regarding Claim 7, the limitation "the quality factor threshold of the receiver antenna" is unclear.  This limitation is unclear because “a predetermined quality factor threshold of the receiver antenna” is recited in Claim 1, so it is not clear if "the quality factor threshold of the receiver antenna" is the same or different from “a predetermined quality factor threshold of the receiver antenna”.
Regarding Claim 8, the limitation “a position of a metal object in relation to the user device and to the transmitter antenna or the absence of an interfering metal object” is unclear. In particular, “an interfering metal object” is unclear because it is not clear if “an interfering metal object” is the same as a metal object or a different metal object.
Regarding Claim 9, the limitation “said system comprising a charging apparatus as claimed in claim 8, a user device positioned on the support of the charging apparatus and a metal object” is unclear. This limitation is unclear because Claim 8, from which this claim depends from recites “a charging apparatus”, “a user device” and “a metal object”, so it is not clear if “a charging apparatus”, “a user device” and “a metal object”, recited here, are the same as recited in Claim 8 or different.
Regarding Claim 10, the recited limitation “A motor vehicle comprising a charging apparatus” is unclear. This limitation is unclear because Claim 8, from which this claim depends from also recites “a motor vehicle” and “a charging apparatus”, so it is not clear if “a motor vehicle” and “a charging apparatus” recited here are the same or different than what is recited in Claim 8.
Regarding Claims 2-7, they depend from Claim 1 and are also rejected for the reasons stated in Claim 1 above.
Regarding Claims 9 and 10, they depend from Claim 8 and are also rejected for the reasons stated in Claim 8 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. US 2014/0077617, in view of Komiyama US 2013/0176023.
Regarding Claims 1 and 8, Nakano teaches a method for determining a position of a metal object (5, fig. 1(b)), placed on a support of an inductive charging apparatus (1, fig. 1(b)), in relation to a user device (4, fig. 1(b)) and to a transmitter antenna (1, fig. 1(b)) of said inductive charging apparatus when charging said user device, said user device comprising 
a battery (50, fig. 6 and refer to [0079]) and 
a receiver antenna (41, fig. 6) for receiving an inductive charging signal transmitted by the transmitter antenna in order to charge said battery (refer to [0078]), said method comprising: 
measuring a quality factor of the transmitter antenna, and comparing the measured quality factor of the transmitter antenna with a predetermined quality factor threshold of the transmitter antenna (the detection unit 30 generates and outputs a sine wave …to measure the primary side Q value in step S2, (refer to [0096)]; determines whether the determined primary side Q value is an abnormal value (step S7). If the determined primary side Q value is an abnormal value (outside the range of threshold), the detection unit 30 forcibly terminates the operation of the power transmission apparatus 10 (step S8), (refer to [0098]).
Nakano however is silent regarding measuring a quality factor of the receiver antenna, and comparing the measured quality factor of the receiver antenna with a predetermined quality factor threshold of the receiver antenna so as to deduce therefrom a position the position of the metal object in relation to the user device and to the transmitter antenna or the absence of an interfering metal object.
Komiyama teaches measuring a quality factor of the receiver antenna, and comparing the measured quality factor of the receiver antenna with a predetermined quality factor threshold of the receiver antenna so as to deduce therefrom a position the position of the metal object in relation to the user device and to the transmitter antenna or the absence of an interfering metal object (the Q-value of the circuit including the power receiving coil of the power receiving device can be measured on a noncontact basis without hardware for the measurement of the Q-value or software for processing a measurement value being provided to the power receiving device (detecting side). Therefore whether or not a metallic foreign matter is present in the vicinity of the power receiving device, that is, between the power receiving device and the power transmitting device can be determined on a noncontact basis with high accuracy, refer to [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Komiyama with the method of Nakano in order to improve the accuracy of determining whether or not a metal object is in the vicinity of the power receiving device. 
Regarding Claim 2, the combination of Nakano and Komiyama teaches all of the limitations of Claim 1 above and further teaches wherein the charging apparatus determines that the receiver antenna, the metal object and the transmitter antenna are aligned when the quality factor of the transmitter antenna is lower than the predetermined quality factor threshold of the transmitter antenna and when the quality factor of the receiver antenna is lower than the predetermined quality factor threshold of the receiver antenna (refer to [0089]-[0091] of Nakano).
Regarding Claim 3, the combination of Nakano and Komiyama teaches all of the limitations of Claim 1 above and further teaches wherein the charging apparatus determines that the metal object and the transmitter antenna are aligned with one another but are not aligned with the receiver antenna when the quality factor of the transmitter antenna is lower than the predetermined quality factor threshold of the transmitter antenna and when the quality factor of the receiver antenna is greater than the predetermined quality factor threshold of the receiver antenna (refer to [0089]-[0091] of Nakano).
Regarding Claim 4, the combination of Nakano and Komiyama teaches all of the limitations of Claim 1 above and further teaches wherein the charging apparatus determines that the receiver antenna and the metal object are aligned with one another but are not aligned with the transmitter antenna when the quality factor of the transmitter antenna is greater than the predetermined quality factor threshold of the transmitter antenna and when the quality factor of the receiver antenna is lower than the predetermined quality factor threshold of the receiver antenna (refer to [0089]-[0091] of Nakano).
Regarding Claim 5, the combination of Nakano and Komiyama teaches all of the limitations of Claim 1 above and further teaches wherein the charging apparatus determines that the metal object is not aligned with the receiver antenna or with the transmitter antenna when the quality factor of the transmitter antenna is greater than the predetermined quality factor threshold of the transmitter antenna and when the quality factor of the receiver antenna is greater than the predetermined quality factor threshold of the receiver antenna (refer to [0089]-[0091] of Nakano).
Regarding Claim 9, the combination of Nakano and Komiyama teaches all of the limitations of Claim 8 above and further teaches a charging apparatus, a user device positioned on the support of the charging apparatus and a metal object positioned between said user device and said support (1, 3, 4 and 5, fig. 1(b) of Nakano).
Regarding Claim 10, the combination of Nakano and Komiyama teaches all of the limitations of Claim 8 above and further teaches a motor vehicle comprising a charging apparatus (refer to [0167] of Nakano, [0230]-[0231] of Nakano).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. US 2014/0077617, in view of Komiyama US 2013/0176023, in view of Nakano et al. US 20160164302 (Nakano II).
Regarding Claim 6, the combination of Nakano and Komiyama teaches all of the limitations of Claim 1 above, however is silent regarding a preliminary step of determining the quality factor threshold of the transmitter antenna.
Nakano II teaches a preliminary step of determining the quality factor threshold of the transmitter antenna (162, fig. 12 and refer to [0146]-[0148]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Nakano II with the method of the combination of Nakano and Komiyama in order to further improve the accuracy of determining whether or not a metal object is in the vicinity of the power receiving device.
Regarding Claim 7, the combination of Nakano and Komiyama teaches all of the limitations of Claim 1 above, however is silent regarding a preliminary step of determining the quality factor threshold of the receiver antenna.
Nakano II teaches a preliminary step of determining the quality factor threshold of the receiver antenna (162, fig. 12 and refer to [0146]-[0148]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Nakano II with the method of the combination of Nakano and Komiyama in order to further improve the accuracy of determining whether or not a metal object is in the vicinity of the power receiving device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
28 May 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836